



MPM Holdings Inc.
May __, 2016
[NAME]


Re: Option Adjustment
Dear [NAME]:
I am pleased to inform you that the Board of Directors of MPM Holdings Inc.
(the “Company”) has determined to reduce the exercise price and performance
thresholds of your stock options outstanding as of the date hereof
(your “Options”) under the Company’s Management Equity Plan (the “Plan”).
Specifically, effective as of the date of this letter, each applicable
Nonqualified Stock Option Grant Certificate governing your Options under the
Plan (each a “Grant Certificate”) is hereby amended to reflect a reduced
exercise price of $10.25 per share, which the Company’s Board of Directors has
determined represents the current per-share Fair Market Value (as defined in the
Plan) of the Company’s common stock. Further the Tranche A Performance Threshold
and Tranche B Performance Threshold (each as defined in the applicable Grant
Certificate) are hereby reduced to $20 and $25, respectively.
The adjustments to your Options described above shall take effect immediately
and do not require any further action on your part. Except as set forth herein,
all other terms and conditions of your Options shall remain unchanged and in
full force and effect.
Thank you for your continued hard work and dedication to the Company’s success.
Sincerely,





